Case: 13-11826    Date Filed: 12/30/2013   Page: 1 of 2


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 13-11826
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 8:11-cr-00002-SCB-TGW-1



UNITED STATES OF AMERICA,

                                                      Plaintiff-Appellee,

                                 versus

MIQUEL HARRELL,

                                                       Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                            (December 30, 2013)



Before TJOFLAT, JORDAN, and EDMONDSON, Circuit Judges.
               Case: 13-11826    Date Filed: 12/30/2013    Page: 2 of 2


PER CURIAM:



      Miquel Harrell appeals his conviction, following a guilty plea, of possession

of a firearm in furtherance of a drug trafficking crime, in violation of 18 U.S.C. §

924(c). His sentence was reimposed to allow a timely appeal, following a grant of

some section 2255 relief. On appeal, he argues that his trial counsel was

ineffective for failing to advise him of the option to plead guilty to Count One in

the indictment, attempted possession of cocaine with intent to distribute, but to

proceed to trial on the firearm offense in Count Two. He also argues that the

magistrate judge plainly erred during the plea colloquy by not explaining this

option: pleading guilty to one count and not guilty to the other. We cannot

consider Harrell’s ineffective assistance of counsel claim on direct appeal because

the record on point is not sufficiently developed: for example, no district court fact

findings. Instead, Harrell can attempt to raise this claim through a 28 U.S.C.

§ 2255 motion. Especially given the lack of precedent on point, the magistrate

judge did not plainly err in conducting the Fed.R.Crim.P. 11 plea colloquy: the

judge separately explained the two charges, accepted Harrell’s guilty plea

separately on each charge, and sufficiently explained Harrell’s right to persist in a

plea of not guilty.

      AFFIRMED.


                                          2